UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAVEN LeDEATTE,

                            Plaintiff,
                                                                      ORDER
              - against -
                                                               20 Civ. 10752 (PGG)
HORIZON MEDIA,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                Plaintiff’s request for an extension to serve the summons in this action, which

Plaintiff brings pro se, is granted.

                The Clerk of Court is directed to issue an amended summons as to Defendant

Horizon Media. Plaintiff is directed to serve the amended summons and complaint on Defendant

within 90 days of the issuance of the amended summons. If within those 90 days, Plaintiff has

not either served Defendant or requested an extension of time to do so, the Court may dismiss the

claims against Defendant under Rules 4 and 41 of the Federal Rules of Civil Procedure for

failure to prosecute.

                The Clerk of Court is directed to mail a copy of this order to Plaintiff.

Dated: New York, New York
       June 2, 2021
